PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/510,256
Filing Date: 10 Mar 2017
Appellant(s): Pembroke, Paul, William



__________________
Brian P. McCall
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/1/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 2/16/2021 from which the appeal is taken have been modified by the Pre-Appeal Conference dated 7/9/2021 (fully shown in the Restatement of the Rejection below).  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 59-60, 62-67, 70-72, and 75 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shah et al. (US 5,645,799 in IDS).
Regarding claim 59, Shah teaches a method for treating a fluid stream that comprises particles of varying size present in the fluid stream, the method comprising: obtaining a sample that is a fraction of the fluid stream (side streams), the sample containing particles of varying size present in the fluid stream; processing the sample to remove particles therefrom that are above a certain size (filter 4), the processing obtaining an aliquot that contains particles from the fluid stream that have a size less than the certain size (claim 4); measuring in the aliquot one or more parameters that 
As shown in Figs. 1 and 10A-10C, the color measured (colorimeter) is independent of the measured tracer compound.  The color measured is indicative of the presence of particles not removed.  As such, one skilled in the art would recognize that the particles removed via the filter are also present in the aliquot in smaller particles as contributing to the color measured via the colorimeter (Figs. 1 and 10A-10B).  Further, Shah teaches that the inventive method is applicable to methods the remove color, suspended solids, oil or to dewater sludge prior to their discharge into natural waters (C1/L23-35).  Particles comprising color, suspended solids, and oil would all be measured via a colorimeter or streaming current detector.  
Regarding claim 60, Shah teaches that the chemical as added upstream of where the side stream is taken (Figs. 4-8).
Regarding claims 62-63, Shah teaches that the chemical is adjusted to optimal standards based upon the recorded parameters (claim 1).  It is submitted that optimal standards would include a set point or range desired and the values outside the set point or range would render the stream unsuitable for the treatment regime.  

Regarding claim 65, as discussed in Shah, the fluids would contain colloidal or sub-colloidal particles (C1/L44-55, Examples 1 and 2 directed towards a paper mill).
Regarding claims 66-67, Shah teaches the use of a colorimeter or a streaming current detector, which would provide information on the net surface charge of the particles (claim 1).
Regarding claim 71, Shah teaches the use of a filter to remove solids above a certain size (10 µm) (claim 4).
Regarding claim 72, Shah teaches that the chemical is dispensed into the fluid stream and the chemicals are used to remove the particles as part of the treatment regime (Figs. 4-8 and C4/L10-C7/L44).
Regarding claim 75, Shah teaches that the measured parameter is continuously obtained and recorded (abstract and claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

61, 69, 73, and 80 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 5,645,799 in IDS) in view of Ladron de Guevara et al. (US 2011/0155255).
Regarding claim 61 and 69, Shah teaches that multiple instruments can be used and the result would be different parameters measured, but Shah does not teach measuring multiple parameters.  Ladron de Guevara teaches that in optimizing chemical usage, multiple parameters can be measured, such as turbidity, pH total dissolved solids, and conductivity in order to control and optimize the chemical rate of introduction ([0032]-[0039]).  Thus, it would have been obvious to monitor multiple parameters in order to better optimize the chemical addition to meet optimal standards.  
Regarding claim 73, as discussed above, Shah teaches that the fluid being treated would include colloidal or sub-colloidal particles.  It is also Examiner’s position that the polymer chemical added in Examples 1 and 2 in Shah would be considered a coagulant/flocculant as it separates solids from liquids in the fluid stream.  However, since it is not explicitly stated, one could argue that the chemicals used could be something other than a coagulant/flocculant.  Ladron de Guevara teaches that specific types of chemicals used to separate solids from liquids in a fluid stream are coagulants/flocculants ([0010] and [0032]-[0039]).  Thus, one skilled in the art would have either recognized the chemicals in Shah to be coagulants/flocculants, or it would have been obvious in order to provide a chemical with solid liquid separation abilities as desired in Shah.   
Regarding claim 80, Shah teaches that the chemical amount is adjusted based on wastewater conditions and automatically dispensed (Fig. 4).

Claim 68 and 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 5,645,799 in IDS) in view of Lee et al. (US 2011/0198238).
Regarding claim 68, Shah fails to teach dosing the fluid with an indicator/dye for use with a colorimeter.  Lee teaches that adding an indicator dye along with a colorimeter allows for specific monitoring of certain parameters (amounts of specific ions) ([0070]).  Thus, it would have been obvious to provide an indicator dye to sample being tested in order to better monitor specific ions/charge of said ions in the fluid.  
Regarding claim 81, Shah teaches a method for treating a fluid stream that comprises particles of varying size present in the fluid stream, the method comprising: obtaining a sample that is a fraction of the fluid stream (side streams), the sample containing particles of varying size already present in the fluid stream; processing the sample to remove particles therefrom that are above a certain size (filter 4), the processing obtaining an aliquot that contains particles from the fluid stream that have a size less than the certain size (claim 4); measuring in the aliquot one or more parameters that relate to quantity and/or charge of the particles in the aliquot such that, when the one or more parameters deviate from a desired value, this indicates that the particles in the fluid stream require treatment (use of a fluorimeter, streaming current detector, and a colorimeter); selecting a chemical that is suitable for treating the particles in the fluid stream that require treatment; and adding the chemical to the fluid stream (Figs. 4-8, claim 4, and C4/L10-C7/L44).
As shown in Figs. 1 and 10A-10C, the color measured (colorimeter) is independent of the measured tracer compound. The color measured is indicative of 
Shah fails to teach dosing the fluid with an indicator/dye for use with a colorimeter. Lee teaches that adding an indicator dye along with a colorimeter allows for specific monitoring of certain parameters (amounts of specific ions) ([0070]). Thus, it would have been obvious to provide an indicator dye to sample being tested in order to better monitor specific ions/charge of said ions in the fluid.

Claim 79 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 5,645,799 in IDS) in view of Thomson et al. (US 2015/0101967).
Regarding claim 79, Shah teaches a filter but fails to teach the specific filter being a cross flow filter species.  Thomson teaches that common filtration systems for removing similar contaminants would include various filtration devices that include cross flow filters ([0038]).  Thus, it would have been obvious to provide a cross flow filter as it is merely a known species of filters known and used in the art for a similar purpose and one skilled in the art would have a reasonable expectation of success in doing so. 
NEW GROUNDS OF REJECTION
Claim 74 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al. (US 5,645,799 in IDS).
Regarding claim 74, Shah teaches that the filter can have a pore size down to “about 10 microns” thereby removing particles above “about 10 microns” (claim 4). While it could be argued that “about 10 microns/micrometers” could include a pore size of 8 micrometers, Shah does not disclose the claimed range of 1-8 micrometers with sufficient specificity to anticipate the claimed invention. However, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997) (under the doctrine of equivalents, a purification process using a pH of 5.0 could infringe a patented purification process requiring a pH of 6.0-9.0); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946) (prior art showed an angle in a groove of up to 90° and an applicant claimed an angle of no less than 120°); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937) ("Where the component elements of alloys are the same, and where they approach so closely the same range of quantities as is here the case, it seems that there ought to be some noticeable difference in the qualities of the respective alloys."); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933)(the prior art teaching an alkali cellulose containing minimal amounts of water, found by the Examiner to be in the 5-8% range, the claims sought to be patented were to an alkali cellulose with varying higher ranges of water (e.g., "not substantially less than 13%," "not substantially below 17%," and "between about 13[%] and 20%"); K-Swiss Inc. v. Glide N Lock GmbH, 567 Fed. App'x 906 (Fed. Cir. 2014)(reversing the Board's decision, in an appeal of an inter partes reexamination proceeding, that certain claims were not prima facie obvious due to non-overlapping ranges); Gentiluomo v. Brunswick Bowling and Billiards Corp., 36 Fed. App'x 433 (Fed. Cir. 2002)(non-precedential)(disagreeing with argument that overlapping ranges were required to find a claim prima facie obvious); In re Brandt, 886 F.3d 1171, 1177, 126 USPQ2d 1079, 1082 (Fed. Cir. 2018)(the court found a prima facie case of obviousness had been made in a predictable art wherein the claimed range of "less than 6 pounds per cubic feet" and the prior art range of "between 6 lbs./ft3 and 25 lbs./ft3" were so mathematically close that the difference between the claimed ranges was virtually negligible absent any showing of unexpected results or criticality.).
In re Stepan, 868 F.3d 1342, 1346, 123 USPQ2d 1838, 1841 (Fed. Cir. 2017). See also In re Van Os, 844 F.3d 1359,1361,121 USPQ2d 1209, 1211 (Fed. Cir. 2017 ("Absent some articulated rationale, a finding that a combination of prior art would have been ‘common sense’ or ‘intuitive’ is no different than merely stating the combination ‘would have been obvious.’"); Arendi S.A.R.L. v. Apple Inc., 832 F.3d 1355, 1362, 119 USPQ2d 1822 (Fed. Cir. 2016) ("[R]eferences to ‘common sense’ … cannot be used as a wholesale substitute for reasoned analysis and evidentiary support … ."). The Supreme Court has clarified that an "obvious to try" line of reasoning may properly support an obviousness rejection. In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that "obvious to try" was a valid rationale for an obviousness finding, for example, when there is a "design need" or "market demand" and there are a "finite number" of solutions. 550 U.S. at 421 ("The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103."). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process).
(2) Response to Argument
In section a. of the arguments, Appellant argues that Shah does not disclose processing the sample to remove particles of a given type above a certain size thereby obtaining an aliquot that contains particles below a certain size. Appellant points to specific references in Shah that teach removing solids and oil from the fluid prior to testing as support that the all solids/particles are removed. It is Examiner’s position that all particles/solids being removed directly contradicts the teachings of Shah. First, Shah 
In section b. of arguments, Appellant argues that Shah fails to teach measuring in the aliquot one or more parameters that relate to quantity and or charge of the particles of the given type in the aliquot. Appellant supports their position by relying on Shah teaching that the tracer is measured to estimate that chemical treatment agent concentration (Shah C1/L60-66). "The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Shah explicitly 
In section c. of arguments, Appellant argues that Shah does not disclose measuring one or more parameters that relate to quantity and/or charge of the particles to be treated by the chemical. This argument seems to be similar to arguments in section b. above. As discussed above, Shah explicitly teaches that a streaming current detector or colorimeter is used to analyze the particles in the aliquot/filtrate. The measurement of the particles by the streaming current detector or the colorimeter would measure the quantity/charge of the particles. Figs. 1-2 and 10A-10C clearly show that the apparent color (colorimeter) is different from the measured tracer concentration. The last three limitations of claim 1 in Shah teach using an analyzer, such as a streaming current detector or colorimeter, recording the analysis of the analyzer, and then optimizing the treatment agent added based on the analysis of the analyzer. Therefore, Shah clearly teaches the nexus between what is measured by the analyzer and the treatment chemical that is used to treat the particles of a given type within the fluid. 

In regards to Appellant arguments directed to claim 65, Appellant argues that any colloidal or sub-colloidal particles are already removed during the removing solids/filtering stage. As stated in arguments in section a. above, Appellant’s assertion that all particles are removed is clearly in error. Shah teaches a filter having a specific pore size being used to remove the solids. Shah also teaches that a measurement of a colloid in a waste stream by a streaming current detector is hindered by solids within said waste stream (Shah C1/L44-59). In order to solve the solids issue, Shah teaches a filtering step prior to the streaming current detector analyzer in order to remove said solids (claim 1). The measurement of any colloidal particles would then be carried out via the streaming current detector in the absence of the larger solid particles thereby providing an accurate measurement of charge for the colloidal particles.

In regards to claim 81, all argued points of the rejection have been addressed above. 
For the above reasons, it is believed that the rejections should be sustained.
This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/PETER KEYWORTH/           Primary Examiner, Art Unit 1777                                                                                                                                                                                             
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700
Director’s Designee for New Grounds of Rejection

Conferees:
/VICKIE Y KIM/           Supervisory Patent Examiner, Art Unit 1777    

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700

                                                                                                                                                                                         Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.